Citation Nr: 1737566	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right hip disorder, to include the postoperative residuals of a right hip replacement.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had verified active service in the United States Army from September 1974 to June 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing in April 2014 before the undersigned.  A transcript of the hearing has been associated with the claims file.  The case was Remanded in June 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Military Personnel Records in the claims file indicate that the Veteran, after leaving full-time active duty service in the United States Army entered the United States Army Reserves as early as June 24, 1983 and remained as a member until December 1995.  However, the Board cannot determine from those records what portion if any of the Veteran's duty in the Reserves was active duty service, active duty training or inactive duty training.  Additionally, although the Board's previous remand directed the AOJ to contact, among other entities, the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's reserve duty, to include a classification as to whether the service was active duty, active duty for training, and/or inactive duty for training.  The request made wrongly specified only the period of September 1974 to June 1983, the period of the Veteran's full-time active duty service in the United States Army.  No request for reserve duty was made.

There must be another request to the Defense Finance Accounting Service, or other appropriate authority, for the leave and earnings statements the Veteran's reserve service at least for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve service.  In addition, the appropriate facility of the United States Army Reserve should also be requested to provide records of the Veteran's reserve service for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve service, for the purpose of verification of the specific kinds of duty in which the Veteran was engaged while in the reserves and for much needed clarity in the record overall.

Although the service treatment records (STRs) in the claims file contain some medical records which may be from the Veteran's reserve duty, there must be a request from the appropriate entities for all STRs, compiled while the Veteran was in the reserves, for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve duty.

The record as it now stands contains numerous references to the Veteran's 1996 private orthopedic surgery, during which he underwent a total right-hip replacement.  The records pertaining to this procedure, both pre-operative and post-operative, have never been associated with the claims file.  The records are may be necessary for a full understanding of the etiology of the Veteran's disability and efforts should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information specifically pertaining to treatment and surgery in 1996-97 for a right-hip replacement.

Further request from the Veteran and/or his representative information pertaining to any current treatment for the Veteran's right hip at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claim's file and associate them with the claims file.

2.  Contact the appropriate agency, service department and/or record storage facility of the Defense Finance Accounting Service (DFAS) with a request that they provide the leave and earnings statements of the Veteran's United States Army Reserve service at least for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve service.

The DFAS should be further requested to review the various pay accounts to determine the account from which the Veteran was paid for each period of service, i.e., what service periods were paid from an account designated to pay for active duty service, inactive duty service, active duty for training, and/or inactive duty for training.  Associate the records obtained with the claims file.

3.  Simultaneously contact the appropriate agency, service department and/or record storage facility as they pertain to the United States Army Reserve with a request to provide records of the Veteran's reserve service for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve service.

The appropriate agency service department and/or record storage facility pertaining to the United States Army Reserve should be further requested to verify each and every period of the Veteran's duty, to include a classification as to whether the service was active duty, inactive duty, active duty for training, and/or inactive duty for training.  Associate the records obtained with the claims file.

4.  Simultaneously request from the appropriate agency service department and/or record storage facility all service treatment records (STRs) compiled while the Veteran was in the United States Army Reserve for the period of June 1983 to December 1995 and beyond that period if the Veteran had further reserve service.  Associate the records obtained with the claims file.

5.  If the AOJ cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then (a) notify the claimant of the specific records which it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

6.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

7.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




